UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07274 ) Exact name of registrant as specified in charter: Putnam New York Investment Grade Municipal Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2007 Date of reporting period: July 31, 2006 Item 1. Schedule of Investments: Putnam New York Investment Grade Municipal Trust The fund's portfolio 7/31/06 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (125.8%)(a) Rating (RAT) Principal amount Value New York (119.1%) Albany Cnty., Indl. Dev. Agcy. Rev. Bonds (Albany College of Pharmacy), Ser. A, 5 3/8s, 12/1/24 BBB- $300,000 $309,834 Albany, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Charitable Leadership), Ser. A , 6s, 7/1/19 Baa3 250,000 265,963 Chemung Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Arnot Ogden Med. Ctr.), 5s, 11/1/34 A3 500,000 503,285 Dutchess Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Bard College), 5 3/4s, 8/1/30 A3 700,000 746,508 Geneva, Indl. Dev. Agcy. Rev. Bonds (Hobart & William Smith), Ser. A, 5 3/8s, 2/1/33 A 500,000 524,690 Hempstead, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Hofstra U.), 5 1/4s, 7/1/16 A 395,000 412,653 Long Island, Pwr. Auth. NY Elec. Syst. Rev. Bonds, Ser. A 5 1/4s, 12/1/26 (Prerefunded) AAA 750,000 777,878 AMBAC, 5s, 9/1/29 (SEG) Aaa 2,000,000 2,069,760 Madison Cnty., Indl. Dev. Agcy. Rev. Bonds (Colgate U.), Ser. A, 5s, 7/1/23 Aa3 1,000,000 1,040,820 Metro. Trans. Auth. Rev. Bonds, Ser. A FSA, 5s, 11/15/30 Aaa 1,000,000 1,027,030 5s, 11/15/22 A2 1,000,000 1,044,080 Metro. Trans. Auth. Svc. Contract Rev. Bonds (Trans. Fac.), Ser. O, 5 3/4s, 7/1/13 (Prerefunded) AAA 500,000 538,270 Ser. A , MBIA, 5 1/2s, 1/1/20 Aaa 1,000,000 1,077,690 Monroe Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Highland Hosp. Rochester), 5s, 8/1/25 Baa1 250,000 251,258 Nassau, Cnty., Tobacco Settlement Corp. Rev. Bonds, Ser. A-2, zero %, 6/1/26 BBB 250,000 216,478 Niagara Cnty., Indl. Dev. Agcy. Rev. Bonds, Ser. C, 5 5/8s, 11/15/24 Baa3 450,000 474,287 NY City, G.O. Bonds Ser. I, U.S. Govt. Coll., 6 1/4s, 4/15/17 (Prerefunded) Aaa 185,000 190,086 AMBAC, 6.05s, 9/1/11 Aaa 400,000 400,416 Ser. B, 5 3/4s, 8/1/16 AA- 1,000,000 1,089,120 Ser. B, 5 1/2s, 12/1/31 AA- 180,000 191,056 Ser. B, U.S. Govt. Coll., 5 1/2s, 12/1/31 (Prerefunded) AAA 820,000 889,085 Ser. G, 5 1/4s, 8/1/16 AA- 625,000 674,406 Ser. M, 5s, 4/1/24 AA- 500,000 515,205 Ser. J/J-1, 5s, 6/1/21 AA- 250,000 260,228 Ser. I-1, 5s, 4/1/19 AA- 125,000 130,844 NY City, City Transitional Fin. Auth. VRDN (NYC Recovery), Ser. 3, 3.66s, 11/1/22 VMIG1 1,100,000 1,100,000 NY City, Hlth. & Hosp. Corp. Rev. Bonds (Hlth. Syst.), Ser. A , 5 3/8s, 2/15/26 A2 300,000 307,998 NY City, Indl. Dev. Agcy. Rev. Bonds (Brooklyn Navy Yard Cogen. Partners), 5.65s, 10/1/28 BBB- 750,000 753,765 NY City, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Staten Island U. Hosp.), Ser. A, 6 3/8s, 7/1/31 B2 345,000 351,679 (Brooklyn Polytech. U. Project J), 6 1/8s, 11/1/30 BB+ 150,000 157,703 (St. Francis College), 5s, 10/1/34 A- 250,000 251,815 NY City, Indl. Dev. Agcy. Special Arpt. Fac. Rev. Bonds (Airis JFK I LLC), Ser. A, 5 1/2s, 7/1/28 Baa3 700,000 716,751 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (Terminal One Group Assn.), 5 1/2s, 1/1/17 A3 600,000 641,322 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds, Ser. G, FSA, 5s, 6/15/34 Aaa 500,000 512,990 NY Cntys., Tobacco Trust II Rev. Bonds (Tobacco Settlement), 5 3/4s, 6/1/43 BBB 1,000,000 1,024,740 NY Cntys., Tobacco Trust III Rev. Bonds (Tobacco Settlement), 6s, 6/1/43 BBB 300,000 314,499 NY Cntys., Tobacco Trust IV Rev. Bonds, Ser. A, 5s, 6/1/38 BBB 1,000,000 967,460 NY State Dorm. Auth. Rev. Bonds (State U. Edl. Fac.), Ser. A, 7 1/2s, 5/15/13 AA- 875,000 1,045,538 (Mount Sinai Hlth.), Ser. A, 6 1/2s, 7/1/25 Ba1 250,000 266,925 (Mental Hlth.), Ser. A, 5 3/4s, 2/15/27 (Prerefunded) AA- 45,000 46,377 (Mental Hlth.), Ser. A, 5 3/4s, 2/15/27 AA- 25,000 25,729 (Winthrop-U. Hosp. Assn.), Ser. A, 5 1/2s, 7/1/32 Baa1 450,000 467,519 (North Shore Long Island Jewish Group), 5 3/8s, 5/1/23 A3 600,000 625,950 (Rochester Inst. of Tech.), Ser. A, AMBAC, 5 1/4s, 7/1/19 Aaa (NY Methodist Hosp.), 5 1/4s, 7/1/17 A3 (School Dist. Fin.), Ser. A, MBIA, 5 1/4s, 4/1/11 Aaa (Lenox Hill Hosp. Oblig. Group), 5 1/4s, 7/1/08 Ba2 (Rochester U.), Ser. A, 5s, 7/1/34 A1 (NYU), Ser. A, FGIC, 5s, 7/1/29 Aaa Ser. A, FGIC-TCRS, 5s, 3/15/27 (Prerefunded) Aaa (Dept. of Hlth.), Ser. 2, FGIC, 5s, 7/1/22 Aaa NY State Dorm. Auth. Lease Rev. Bonds (State U. Dorm. Facs.), Ser. A, MBIA, 5s, 7/1/24 Aaa NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Education), Ser. A, 5s, 3/15/23 AAA NY State Energy Research & Dev. Auth. Fac. Mandatory Put Bonds, 4.7s, 10/1/12 A1 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A+ NY State Env. Fac. Corp. Rev. Bonds, 5s, 6/15/32 Aaa NY State Env. Fac. Corp. Poll. Control Rev. Bonds (State Wtr. Revolving Fund), Ser. A, 7 1/2s, 6/15/12 Aaa NY State Hwy. Auth. Rev. Bonds (Hwy. & Bridge Trust Fund), Ser. B, FGIC, 5s, 4/1/17 AAA NY State Pwr. Auth. Rev. Bonds 5s, 11/15/20 Aa2 Ser. A, FGIC, 5s, 11/15/17 Aaa NY State Thruway Auth. Rev. Bonds, Ser. A, MBIA 5 1/4s, 4/1/13 Aaa 5 1/4s, 4/1/12 Aaa NY State Urban Dev. Corp. Rev. Bonds (Personal Income Tax), Ser. C-1, 5s, 3/15/33 (Prerefunded) AAA Port Auth. NY & NJ Cons. Rev. Bonds, Ser. 124, 5s, 8/1/31 AA- Sales Tax Asset Receivable Corp. Rev. Bonds, Ser. A, MBIA, 5s, 10/15/25 Aaa Saratoga Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Saratoga Hosp.), Ser. A, 5s, 12/1/13 BBB+ Suffolk Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Huntington Hosp.), Ser. B, 5 7/8s, 11/1/32 Baa1 Tobacco Settlement Asset Securitization Corp., Inc. of NY Rev. Bonds, Ser. 1, 5s, 6/1/26 BBB Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-1, 5 1/2s, 6/1/18 AA- Triborough Bridge & Tunnel Auth. Rev. Bonds, Ser. A 5s, 1/1/32 (Prerefunded) AAA 5s, 1/1/32 Aa2 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Guiding Eyes for the Blind), 5 3/8s, 8/1/24 BBB Westchester, Tobacco Asset Securitization Corp. Rev. Bonds, 5 1/8s, 6/1/38 BBB Yonkers, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (St. John's Riverside Hosp.), Ser. A, 7 1/8s, 7/1/31 B+ Puerto Rico (6.7%) Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. B, 5s, 12/1/13 BBB Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds Ser. X, 5 1/2s, 7/1/15 BBB+ Ser. K, 5s, 7/1/17 BBB+ Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. I, 5 1/4s, 7/1/29 BBB PR Elec. Pwr. Auth. Rev. Bonds, Ser. LL, MBIA, 5 1/2s, 7/1/17 Aaa PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 PR Muni. Fin. Agcy. G.O. Bonds, Ser. C, 5s, 8/1/11 BBB TOTAL INVESTMENTS Total investments (cost $45,999,858) (b) $47,233,869 FUTURES CONTRACTS OUTSTANDING at 7/31/06 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Long) 10 $1,060,314 Sep-06 NOTES (a) Percentages indicated are based on net assets of $37,542,548. (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at July 31, 2006 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at July 31, 2006. Securities rated by Putnam are indicated by "/P". Securities rated by Fitch are indicated by "/F". (b) The aggregate identified cost on a tax basis is $45,999,858, resulting in gross unrealized appreciation and depreciation of $1,338,560 and $104,549, respectively, or net unrealized appreciation of $1,234,011. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2006. At July 31, 2006, liquid assets totaling $1,060,312 have been designated as collateral for open futures contracts. The rates shown on VRDN and Mandatory Put Bonds, are the current interest rates at July 31, 2006. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The fund had the following industry group concentrations greater than 10% at July 31, 2006 (as a percentage of net assets): Transportation 21.2% Utilities Education Health care The fund had the following insurance concentrations greater than 10% at July 31, 2006 (as a percentage of net assets): MBIA 20.4% FGIC Security valuation Tax-exempt bonds and notes are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Other investments are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam New York Investment Grade Municipal Trust By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: September 28, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2006
